Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 1 of 23



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 08-01916-MD-MARRA

     IN RE: CHIQUITA BRANDS
     INTERNATIONAL INC. ALIEN TORT
     STATUTE AND SHAREHOLDERS
     DERIVATIVE LITIGATION
     ___________________________________/

     This Document Relates To:

     ATS ACTIONS

     08-80421-CIV-MARRA (N.J. Action) (Does 1-11)
     18-80248-CIV-MARRA (Ohio Action)
     ____________________________________/

                                 ORDER AND OPINION
                        DENYING NEW JERSEY PLAINTIFFS’ MOTION
                           FOR CLASS CERTIFICATION [DE 2290]

          I.     INTRODUCTION

          This case involves the claims of thousands of Colombian nationals who allege that they or

    their family members were victims of kidnapping, torture, extrajudicial killings or other human

    rights abuses during the Colombian civil war at the hands of a violent right-wing paramilitary

    group with financial ties to a United States-based corporation. More specifically, Plaintiffs

    contend that Chiquita Brands International, Inc. (“Chiquita’) funneled approximately 1.7 million

    dollars to the Autodefensas Unidas de Colombia (United Self-Defense Groups of Colombia, or the

    “AUC”). The AUC is a Colombian terrorist organization believed to have massacred over 100,000

    persons in Colombia between 1995 and 2006, including over 10,000 civilians living in the fertile

    Uraba and Magdalena regions where Chiquita operated. The funds provided by Chiquita allegedly
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 2 of 23



    enhanced the AUC’s terror capabilities and facilitated its killing campaign in the regions where

    Plaintiffs and their families lived.

            After Chiquita’s financial relationship to the AUC and other Colombian terror groups

    gained significant media attention in March of 2007, when Chiquita pled guilty to making

    payments to a designated terrorist organization and agreed to pay a $25 million fine in criminal

    proceedings filed in the District of Colombia, thousands of persons whose family members were

    allegedly brutalized by the AUC filed suit in the United States seeking to hold Chiquita and various

    of its executive officers accountable for their alleged role in strengthening the AUC killing

    machinery.1

           On February 20, 2008, the Judicial Panel on Multidistrict Litigation centralized six cases in

    this district and assigned the case to the undersigned. The Panel has since continued to transfer

    cases from around the country. In addition, a number of cases were filed in this District, and the

    Court combined those cases with the multidistrict cases. At this time, there are approximately

    nineteen cases left in this MDL litigation, comprised of Colombian common law tort claims against

    all Defendants and statutory claims under the Torture Victim Protection Act (“TVPA”), 28 U.S.C.

    § 1350 note,2 against various Individual Defendants. Cumulatively, roughly 7500 individuals

    appear as plaintiffs in these remaining cases. Of these, the New Jersey plaintiffs, Does 1-11, have

    filed their claims in a representative capacity, pleading a putative class action on behalf of

    thousands of other unnamed Colombian citizens victimized by the AUC in the Uraba and


    1
      Several American families who lost family members to the FARC, a left-wing guerilla group similarly alleged to
    have received payments from Chiquita, also filed lawsuits in the United States under the Anti-Terrorism Act (“ATA”),
    18 U.S.C. § 2333(a). The ATA cases, originally a subset of cases subsumed within this MDL proceeding, were
    dismissed based on settlement in early 2018. Case Nos. 08-20641 (Julin); 09-80683 (Pescatore) and 11-80402
    (Sparrow).
    2
      The TVPA authorizes a civil cause of action against “[a]n individual” for acts of torture and extrajudicial killing
    committed under authority or color of law of any foreign nation. 28 U.S.C. § 1350 note. For purposes of the TVPA,
    an individual acts under color of law “when he acts together with state officials or with significant state aid.”
    Khulumani v. Barclay Nat. Bank Ltd., 504 F.3d 254, 260 (2d Cir. 2007) (per curiam).

                                                             2
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 3 of 23



    Magdalena regions between 1995 and 2004, the time period over which Chiquita allegedly paid

    the AUC and its predecessor.3

            II.      FACT AND PROCEDURAL BACKGROUND

           The factual and early procedural history of this case is described in prior rulings of the Court

    and will not be repeated here [DE 1110] [DE 1194] [DE 1733].4 The more recent procedural

    chronology of the case, as relevant to the instant motion, is highlighted as follows.

             In November 2016, after the conclusion of an initial dispositive motion round, the Court

    dissolved its previously-entered discovery stay [DE 1197]. It next solicited a proposed scheduling

    order from the parties governing pretrial procedures and trial dates for the Florida-filed cases, along

    with a proposed scheduling order governing pretrial procedures in all other cases subsumed within

    this MDL proceeding [DE 1246]. Following submission of proposed scheduling orders outlining

    pretrial and trial procedures for the parties’ bellwether case selections, on April 11, 2017, the Court

    entered its original Global Scheduling Order which largely tracked and incorporated the parties’

    stipulated terms while resolving a few areas of disagreement [DE 1361].5 Also in early 2017, the

    New Jersey Plaintiffs sought leave to file a third amended complaint for the stated purpose of




    3
      On July 7, 2007, Plaintiffs filed their original complaint in New Jersey, Case No. 07-3406 (JAG) naming Chiquita
    as well as various fictitious “Moe” corporations and “Moe” individuals as defendants. The New Jersey Plaintiffs’
    now operative Second Amended Complaint filed in November 16, 2012 [DE 589] names six specific current or former
    employees of Chiquita allegedly involved in the AUC decision-making processes.
    4
      In re Chiquita Brands International, Inc. Alien Tort Statute and Shareholder Derivative Litigation, 190 F. Supp. 3d
    1100 (S.D. Fla. June 1, 2016) (dismissing in part and sustaining in part various state law, federal law and foreign law
    claims against Chiquita and various Individual Defendants); In re: Chiquita Brands International Inc. Alien Tort
    Statute and Shareholder Derivative Litigation, Case 08-MD-1916-MARRA (S.D. Fla. Nov. 29, 2016) (denying motion
    to dismiss based on forum non conveniens); In re: Chiquita Brands International Inc. Alien Tort Statute and
    Shareholder Derivative Litigation, 284 F. Supp. 3d 1284 (S.D. Fla. Jan. 3, 2018) (denying motion for summary
    judgment on Anti-Terrorism Act claims arising out of Chiquita’s alleged support of the Fuerzaas Armadas
    Revolucionarias de Colombia (“FARC”)).

    5
      On September 20, 2018, the Court entered an Amended Global Scheduling Order [DE 2122], pursuant to the parties’
    joint requests [DE 1877, 2116], altering various of these deadlines which, again, did not include a provision governing
    class certification motions.

                                                              3
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 4 of 23



    adding, as named plaintiffs, a sizable group of additional claimants originally travelling as

    unnamed members of the putative class, in addition to other unspecified “minor clerical changes.”

    On March 27, 2017, the Court denied that motion, citing the advanced stage of the proceeding and

    imminent scheduling of the matter for trial [DE 1315].

             In November 2017, the New Jersey Plaintiffs propounded limited fund class discovery on

    the Defendant Chiquita, and, failing a satisfactory response, moved to compel the production of

    that material. The motion to compel was denied as untimely in an Omnibus Order entered March

    2018 [DE 1856]. Five months later, on August 17, 2018, the New Jersey Plaintiffs first sought

    leave to file a class certification motion and moved to amend the global scheduling order to

    incorporate a corresponding briefing schedule [DE 2054] – an item neither side addressed in the

    originally-proposed scheduling orders. The Court granted this motion, over Defendants’ objection

    to its timeliness, and imposed a briefing schedule which tracked that governing the dispositive

    motion briefing agenda then in place for selected bellwether cases on track for trial [DE 2246].

            Accordingly, on February 15, 2019, the New Jersey Plaintiffs filed the instant motion

    seeking certification of a “predominance” class under Rule 23(b)(3), or alternatively, an “issue”

    class under Rule 23(c)(4), against the Defendant Chiquita and various Individual Defendants.6 In

    support of the motion, Plaintiffs have filed: (1) the affidavit of counsel Melissa Vahsling,

    purporting to establish the proposed class representatives’ status as AUC-victims, based on

    Attorney Vahsling’s asserted             “personal knowledge” and review of “highly confidential

    documents” regarding the proposed class representatives. This affidavit, however, does not explain

    the basis for any personal knowledge of the facts recited, nor does it specifically identify the



    6
      Plaintiffs also purport to reserve the right to seek certification of a limited fund class under Rule 23(b)(1)(B) at
    “some later date” if they are ultimately successful in obtaining information regarding Chiquita’s assets and the
    sufficiency of funds available to pay a judgment in this case [DE 2290, at pp.18-19, f.n. 11].

                                                              4
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 5 of 23



    secondary sources on which the statements are presumably based. It does refer to a review of

    “highly confidential documents,” described by Bates-stamp number, which purportedly show that

    Jane Doe 7 and John Doe 7, the proposed class representatives, have “registered” as victims of the

    AUC with the Colombian authorities under its Justice and Peace Law program, and that the

    Colombian authorities “have opened an investigation” into the murders of their respective family

    members. In the case of John Doe 7, the affidavit recites that “an AUC paramilitary has taken

    responsibility for [his son’s] murder during the Justice and Peace process.”7 Both representatives

    are alleged to have received administrative payments from the Colombian government as a result

    of their claims and the apparently still “open investigation[s]” into the murders of their family

    members [DE 2290-2]; (2) the affidavit of counsel Sean Powers, purporting to authenticate and

    introduce the following evidentiary matters in support of the class certification motion: (a) the




    7
      The affidavit does not identify the paramilitary who allegedly took responsibility, nor reference the secondary source
    or sources from which the assertion is drawn. It is therefore not possible to decipher from this cryptic reference
    whether a person with personal involvement accepted responsibility for this particular murder, or if this is a reference
    to command responsibility accepted by an AUC leader during the Justice and Peace processes. As described at the
    deposition of AUC leader Salvatore Mancuso, at the commander level, this process involved a general acceptance of
    responsibility for acts of subordinate combatants and was not necessarily based on direct participation or even
    knowledge of the specific underlying crimes. As Mancuso testified, “There are events in which I did not directly
    participate and of which I do not have knowledge. I have to assume responsibility when I’m in the chain of command.
    If some one of those were combatants under my command, we’re responsible for that… [S]pecify for me the time and
    the place and that way I would be able to certify whether or not someone from the Autodefensas under my command
    gave a deposition, declared whether or not he was there at that time …[d]eclare whether or not he was responsible.”
    [Deposition of Salvatore Mancuso, June 15, 2018] [DE 2399-2, pp. 109-110]
     Plaintiffs’ motion, citing the unsworn allegations of their underlying complaint, amplifies the circumstances attending
    the murder of John Doe 7’s son, contending that “John Doe 7 confronted the AUC about the killing of his son, and
    was told by the AUC that “the AUC were guarding the farm and were responsible for preventing thefts.” [DE 2290,
    p. 6, citing Complaint DE 589 ¶ 204]. Setting aside the hearsay issues with this statement, for purposes of the present
    relaxed evidentiary setting, this statement is not reasonably interpreted as an acknowledgment of AUC responsibility
    for this specific death and is of limited probative value on the issues presented by the current motion.

    Similarly, with regard to Jane Doe 7, the motion cites to allegations of the underlying complaint for the proposition
    that “the AUC arrived at the home [the victim] shared with Jane Doe 7, dragged him from the house, and killed him
    with a knife.” [Motion DE 2290, p. 5, citing Complaint DE 589 ¶215]. It does not explain how this crime was attributed
    to the AUC or cite any secondary source material implicating its involvement.

                                                               5
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 6 of 23



    United States government’s sentencing memorandum from the 2007 D.C. criminal case; (b) the

    Factual Proffer entered in the D.C. criminal case; and (c) excerpts from reports generated by

    Plaintiffs’ retained experts, Professor Oliver Kaplan, Professor Terry Lynn Karl and Col. Carlos

    Alfonso Velasquez Romero [DE 2290-3].

           Defendant Chiquita and the Individual Defendants (“Chiquita Defendants”) have filed a

    Response in Opposition to the Motion [DE 2323], as have the ATS Plaintiff groups represented by

    Attorney Wolf [DE 2294]. The New Jersey Plaintiffs have filed their Reply [DE 2399].          Having

    carefully reviewed the motion, proffered evidentiary support, and underlying briefing of all parties,

    the Court finds the prerequisites to class certification have not been established in this case and

    denies the motion for class certification.

          III.    NEW JERSEY PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

                                           A. THE PROPOSED CLASS

           The New Jersey Plaintiffs seek certification of a “predominance” class under Rule 23(b)(3)

    consisting of the following individuals:

           All persons who were the victims of (or who are the relatives and/or legal
           representatives of decedent victims) of extrajudicial killing; forced disappearance;
           torture; cruel, inhuman, or degrading treatment; kidnapping; rape; forced
           displacement; crimes against humanity; or crimes against civilians constituting war
           crimes committed by the AUC in the banana-growing regions of Uraba and
           Magdalena from 1995 through 2004.

    [DE 2290, Motion p. 5]. The proposed class representatives are “Jane Doe 7,” whose husband

    (John Doe 11) was a banana worker and union leader allegedly killed by the AUC in June 1999,




                                                     6
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 7 of 23



    and “John Doe 7,” whose son (John Doe 8) was a banana worker allegedly killed by the AUC in

    2000 after being accused of stealing from a banana farm in Uraba [DE 2290, Motion pp. 5-6].

          The New Jersey Plaintiffs alternatively seek certification of an “issues” class under Rule

    23(c)(4), proposing certification of the following asserted common issues:

                 a. Was the AUC a violent, right-wing organization in Colombia that engaged in the
                    kidnapping and murder of civilians?

                 b. Did Chiquita make more than 100 payments totaling more than $1.7 million to the
                    AUC, through Chiquita’s subsidiary Banadex, from at least 1997 through 2004?

                 c. Were these payments reviewed and approved by senior Chiquita executives?

                 d. Did the AUC use convivirs as front organizations to collect money?

                 e. Did the AUC instruct that Banadex should make payments to convivirs?

                 f. In 2003 and 2004, did Chiquita continue to pay the AUC against the advice of its
                    outside counsel, even after being advised that the payments were illegal under U.S.
                    law?

    [DE 2290, p. 23] [DE 2290-1].

                                        B. PLAINTIFFS’ FACTUAL PROFFER

                                            1. Report of Professor Oliver Kaplan8

          The university affiliation and general credentials of Professor Kaplan are not apparent from

    the limited excerpts of the report which Plaintiffs have supplied as an attachment to the affidavit



    8
      The proffered excerpts from the Kaplan report (pp. 1, 10-11, 19-24, 26-27, 41, 44 and 53] do not appear as sworn
    expert testimony supplied via affidavit or deposition. Although a floating signature of “Oliver Kaplan,” is appended
    to the excerpted pages, there is no attestation block averring that the contents are sworn under penalties of perjury.
    Although not submitted as sworn testimony, and although the contents of the report itself - to the extent it relays
    second and third-hand information - have been challenged by Defendant as pure hearsay which should be excluded
    from the analysis, the Court shall accept and consider the substantive contents of the excerpts in this narrow context,
    recognizing that “the Federal Rules of Evidence are not stringently applied at the class certification stage because of
    the preliminary nature of such proceedings.” See Fisher v. Ciba Specialty Chemicals Corp., 238 F.R.D. 273, 279 (S.D.
    Ala. 2006) and cases cited infra. That is, in the context of determining class certification, the evidence rules are
    relaxed, and courts may consider evidence that may not ultimately be admissible at trial. Shamblin v. Obama for
    America, 2015 WL 1909765 (M.D. Fla. 2015).

                                                              7
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 8 of 23



    of counsel (Attorney Sean Powers). Kaplan seeks to draw a causal link between Chiquita’s

    financial ties to the AUC and harm to the civilian population in the Uraba and Magdalena regions

    of Colombia, urging a causal inference based on any given individual’s geographical connection

    to areas laboring under an active AUC presence. Kaplan does not purport to establish a nexus

    between any specific human loss and an AUC operative. Rather, he seemingly advances a

    circumstantial theory of causation based on the AUC’s estimated proportionate responsibility for

    the death toll in these regions: Kaplan generally states in this regard, “Although the AUC was not

    responsible for all violence in Colombian or in the Uraba or Magdalena areas, they were

    responsible for a majority of it.” [DE 2290-6, p.6].9

            After synthesizing a large body of historical data regarding the formation, organizational

    hierarchy and vociferous growth of the AUC from the 1960s forward,10 Professor Kaplan opines

    on the phenomenon of what he describes as “signature” AUC-killing methodologies – public and

    especially gruesome displays of extra-lethal violence and killings, often involving live bodily

    dismemberment, decapitations, chain-saw quarterings and the mutilation and abuse of corpses (e.g.

    playing soccer with decapitated heads) --- all designed to instill terror in rural populations and

    discourage association, sympathy or support for guerilla insurgents. To this end, Kaplan states

    the AUC typically targeted persons associated with any progressive or social movement



    9
      The Kaplan report cites secondary sources for the proposition that 1,982 killings occurred in context of “massacres”
    (more than four people killed in single attack) between 1980-2012 in Colombia, and of these, 59% (1,166) are
    attributed to paramilitaries, 17 % (343) to guerillas, and 9 % (170) to state forces. He also cites secondary sources for
    the proposition that paramilitaries were responsible for at least 5,311 murders and 565 acts of torture in the Uraba area
    alone. Combining Uraba with the Santa Marta region, he contends at least 10,406 civilians were “killed, massacred
    or disappeared” in this time frame, and notes that “[i]n many cases, the victims were buried in mass graves, most of
    which have yet to be exhumed or the casualties identified.” [DE 2290-6, p. 10].

    10
       Kaplan estimates the AUC grew from an umbrella organization formulated in 1997 with approximately 1,000
    fighters and arranged into seven blocs, to a total of 37 blocs and a total troop strength of 31,671 by the time of its
    negotiated demobilization between 2003-2006. According to Kaplan, this made it the “largest non-state armed actor
    in Colombia” in that time frame. [DE 2290-6, p. 3].

                                                               8
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 9 of 23



    organizations, including “leftist politicians and activists associated with the Patriot Union party”,

    “banana workers and unionists,” as well as “suspected guerilla militia members.” He notes,

    however, that much of the AUC’s violence was “poorly targeted,” resulting in many “errors”

    leading to the death of nonviolent and peaceful civilians.                 In other cases, the widespread

    indiscriminate killing of civilians was an intentional part of a pernicious strategy known as

    “draining the sea” – wiping out broad swathes of rural civilian populations in a “scorched earth”

    policy designed to flush out the insurgent “fish.” In the end, the AUC negotiated an agreement

    with the Colombian government to demobilize in exchange for legal benefits (reduced prison

    sentences) conferred under the Justice and Peace Law.11

                                         2. Report of Professor Terry Lynn Karl

           Excerpts from the report (three pages) of Professor Terry Lynn Karl (Stanford University)

    are also submitted in support of the Plaintiffs’ motion [DE 2290-8]. These excerpts also bear an

    attached floating signature without an attestation block [DE 2290-8, p. 6]. The Karl report focuses

    on the symbiotic relationship between Chiquita and the AUC, discussing financial and other

    contributions allegedly made by Chiquita to the paramilitaries, and strong-arm labor-control

    assistance exchanged in return.

                                3. Report of Colonel Carlos Alfonso Velasquez Romero

          Plaintiffs also submit the 25-page report of Carlos Alfonso Velasquez Romero, a Professor

    of Political Theory at the University of La Sabana and a retired officer of the Colombian Army

    (serving between 1970-1996). This report, submitted in affidavit format,12 addresses whether links



    11
       Professor Karl reports that “[a]pproximately 3,000 people, 10% of the paramilitary forces entering into the
    demobilization programs, began the Justice and Peace Law process.” [DE 2290-8, p. 3].
    12
       This document, dated December 23, 2018, bears an attestation block, but reflects no visible signature mark [DE
    2290-9].



                                                           9
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 10 of 23



    existed between the Colombian Military forces and the paramilitaries, including the AUC, from

    the time of the paramilitaries’ initial emergence (1980-1990) to their later “political legitimization”

    (1994-2002). It also discusses the extent to which these entities coordinated joint activities over

    time, and the negotiated demobilization process which ultimately took place (2002-2010).

                                               IV.     DISCUSSION

                                                 A. RULE 23 STANDARD

           Class action litigation is allowed under Federal Rule of Civil Procedure Rule 23 as “an

    exception to the usual rule that litigation is conducted by an on behalf of the individual named

    parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 131 S. Ct. 2541, 2550 (2011). To

    successfully move for class certification, the party seeking certification must satisfy an implicit

    ascertainability requirement, prove all four pre-requisites listed at Rule 23(a), and prove at least

    one of the requirements set out in Rule 23(b) by a preponderance of the evidence. Little v. T-

    Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012); Vega v. T-Mobile USA, Inc., 564 F.3d

    1256 (11th Cir. 2009); Klay v. Humana, Inc., 382 F.3d 1241, 1250 (11th Cir. 2004).

           A district court has wide discretion in determining a Rule 23 motion, Birmingham Steel

    Corp v. Tenn. Valley Authority, 353 F.3d 1331, 1335 (11th Cir. 2003), but in the exercise of that

    discretion it must conduct a “rigorous analysis” in determining whether Rule 23’s pre-requisites

    have been met. Wal-Mart, 131 S. Ct at 2551; Gen. Tel. Co of Southwest v. Falcon, 457 U.S. 147,

    161, 102 S. Ct. 2364, 72 L.Ed.2d 740 (1982). This means the court must go beyond the pleadings

    in order to “understand the claims, defenses, relevant facts and applicable substantive law in order

    to make a meaningful determination of the certification issues.” Unger v. Amedisys Inc., 401 F.3d

    316, 321 (5th Cir. 2005). At this preliminary stage, the Court should not pass on the merits of the

    claims, but because the merits and the Rule 23 prerequisites are often intertwined, some overlap is



                                                      10
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 11 of 23



    unavoidable. Cooper v. Southern Co., 390 F.3d 695, 712 (11th Cir. 2004); Heffner v. Blue Cross

    and Blue Shield of Alabama, Inc., 443 F.3d 1330, 1337 (11th Cir. 2006).

         The prerequisites of Rule 23(a) require the party seeking certification to show, by a

    preponderance of the evidence, that:

       (1) the class is so numerous that joinder of all members is impracticable;

       (2) there are questions of law or fact common to the class;

       (3) the claims or defenses of the representative parties are typical of the claims or defenses of

       the proposed class members, and

       (4) the representative parties will fairly and adequately protect the interests of the class.

    Fed. R. Civ. P. 23(a). See Valley Drug Co. v. Geneva Pharmaceuticals, Inc., 350 F.3d 1181, 1188

    n. 15 (11th Cir. 2003); Brown v. Electrolux Home Products, Inc., 817 F.3d 1225, 1233 (11th Cir.

    2016).   These requirements are commonly referred to as (1) numerosity; (2) commonality; (3)

    typicality, and (4) adequacy of both class plaintiffs and class counsel. Cooper v. Southern Co., 390

    F.3d 695, 711 n. 6 (11th Cir. 2004).

          Once these prerequisites are satisfied, class certification is permissible only if plaintiffs also

    satisfy one or more prongs of Rule 23(b). Here, Plaintiffs invoke Rule 23(b)(3), which allows a

    class to be certified if both common questions of law or fact predominate over questions affecting

    only individual members, and a class action is superior to other methods for a fair and efficient

    adjudication of the controversy. The Rule 23(b)(3) predominance inquiry “tests whether the

    proposed class is sufficiently cohesive to warrant adjudication by representation.” Amchem

    Products Inc. v. Windsor, 521 U.S. 591, 623, 117 S. Ct. 2231, 138 L.Ed.2d 689 (1997).

          This standard is similar to the commonality requirement of Rule 23(a), but is more

    demanding, and mandates particular caution where “individual stakes are high and disparities



                                                      11
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 12 of 23



    among class members great.” Id.; Moore v. PaineWebber, Inc., 306 F.3d 1247, 1252 (2d Cir.

    2002). A plaintiff cannot satisfy the predominance requirement if, as a practical matter, resolution

    of common issues will “break [] down into an unmanageable variety of individual legal and factual

    issues.” Cooper, 390 F.3d at 722 (quoting Andrews v. American Tel. & Tel. Co., 95 F.3d 1014,

    1023 (11th Cir. 1996)).

             The predominance inquiry begins with consideration of the elements of the underlying

    cause of action, Erica P. John Fund, Inc. v. Halliburton Co., 563 U.S. 804, 131 S. Ct. 2179, 2184,

    180 L.Ed.2d 24 (2011), and requires the court to consider “how a trial on the merits would be

    conducted if a class were certified.” Sandwich Chef of Texas, Inc. v. Reliance Nat’l Indem. Ins.

    Co., 319 F.3d 205, 218 (5th Cir. 2003). It does not mean that a plaintiff seeking class certification

    must prove that each “element [] of his or her claim is susceptible to class wide proof, Amgen Inc.

    v. Ct. Ret. Plans & Trust Funds, 568 U.S. 455, 133 S. Ct. 1184, 1196, 185 L. Ed.2d 308 (2013).

    It does mean that only a small amount of individualized proof or legal analysis be necessary to

    adjudicate the class members’ claims after adjudication of the class-wide issues. Klay v. Humana,

    Inc., 382 F.3d 12451, 1255 (11th Cir. 2004), abrogated in part on other grounds by Local 703, I.B.

    of T. Grocery & Food Employees Welfare Fund v. Regions Financial Corp., 762 F.3d 1248, 1255

    (11th Cir. 2014).   If the addition of more plaintiffs is likely to require presentation of significant

    amounts of new evidence, this strongly suggest that individual issues are important; conversely, if

    the addition of more plaintiffs leaves the quantum of evidence introduced by the plaintiffs as a

    whole relatively undisturbed, then common issues are likely to predominate. Id.

                                          B. CLASS CERTIFICATION ISSUES

          Plaintiffs argue that they meet the four requirements of Rule 23(a). They further assert that

    this case is maintainable as a class under Rule 23(b)(3) because common questions of law and fact



                                                      12
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 13 of 23



    predominate over questions affecting individual plaintiffs, and because the class action mechanism

    presents a superior method for resolution of these claims. They contend that the liability questions

    involve common questions of law based on the same set of operative facts (Chiquita’s interface

    and financial relationship with the AUC), and that variations in proofs on causation (AUC-link)

    and individual damages do not defeat the elements of commonality and predominance.

            Chiquita argues that Plaintiff’s motion fails to establish Rule 23’s ascertainability,

    numerosity, predominance and superiority requirements, in addition to other alleged defects

    relating to the timing and scope of the motion.           The Wolf Plaintiffs also challenge the

    ascertainability of the proposed class, and further complain that there are conflicts of interest

    between proposed class counsel, the putative class members, and existing named Plaintiffs which

    impede Rule 23 certification.

            This opinion first addresses certification issues pertaining to ascertainability. Because the

    New Jersey Plaintiffs do not show an ascertainable class, the Court does not find that Plaintiffs’

    claims present a viable vehicle for class certification and concludes that the motion is appropriately

    denied on this basis alone. Assuming, arguendo, that the class definition could be refined to avoid

    this impediment, the Court alternatively considers whether Plaintiffs have met their burden of

    proving the prerequisites of Rule 23(a), in addition to the predicate for a “predominance” class

    under Rule 23(b)(3) or an “issues” class under Rule 23(c)(4). Following careful consideration of

    the parties’ arguments and proffered evidence on these points, the Court concludes that Plaintiffs

    do not meet this burden and that the motion is appropriately denied on this alternative basis as

    well.




                                                     13
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 14 of 23



                                           C. ASCERTAINABILITY

         The existence of an ascertainable class is an implied prerequisite of Fed. R. Civ. P. 23, and

    the burden is on the party seeking certification to show that the proposed class is clearly

    ascertainable. Little v. T-Mobile USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012); Heaven v. Trust

    Co. Bank, 118 F.3d 735, 736 (11th Cir. 1997). This means the class must be defined “by reference

    to objective criteria,” and that the analysis of those criteria is administratively feasible, i.e. the

    procedure for identifying class members must be a “manageable process that does not require

    much, if any, individual inquiry.” Bussey v. Macon County Greyhound Park, Inc., 562 Fed. Appx.

    782, 787 (11th Cir. 2014) (unpub), citing Newberg on Class Actions § 3.3 p. 264 (5th ed. 2012).

    See also In re Nexium Antitrust Litigation, 777 F.3d 9, 19 (1st Cir. 2015); Brecher v. Republic of

    Argentina, 806 F.3d 22 (2nd Cir. 2015); Perez v. Metabolife Intern., Inc., 218 F.R.D. 262, 269 (S.D.

    Fla. 2003); Noble v. 93 University Place Corp, 224 F.R.D. 330, 338 (S.D.N.Y. 2004).

           In this case, Defendants contend the class definition proposed by Plaintiffs does not allow

    for an objective, administratively feasible determination of class membership because it would

    require individualized fact-finding on the AUC’s responsibility for each alleged injury or death, as

    well as an individualized finding on Chiquita’s financial connection to the AUC unit or operative

    allegedly involved in each specific crime.

           Plaintiffs counter that identification of AUC victims is susceptible to determination by

    reference to objective, reliable criteria, and propose, first, reliance on government records

    generated in Colombian Justice and Peace Law processes as a method for identifying class

    membership.     In other cases, they propose reliance on a combination of self-identifying




                                                     14
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 15 of 23



    affidavits,13 and the proffered expert testimony (Kaplan) identifying geographic areas of an active

    AUC presence and “signature” marks of AUC killing methodologies.

             Chiquita complains that the Kaplan report is pure hearsay, the repetition of data collected

    by second or third parties which should be disregarded in its entirety as incompetent evidence of

    the matters asserted. Without ruling upon the admissibility of the contents of the Kaplan report,

    the Court recognizes the potential hearsay problems associated with it. See e.g. Gilmore v.

    Palestinian Interim Self-Government Authority, 53 F. Supp. 3d 191 (D.D.C. 2014) (at summary

    judgment stage, excluding statements of armed PLO faction member as well as pages from Israeli

    Ministry of Foreign Affairs website), aff’d, 843 F.3d 958 (D.C. Cir. 2016). Notwithstanding those

    potential problems, the Court accepts and considers its substantive content here, recognizing that

    relaxed evidentiary standards appropriately apply in this setting where the court, and not a jury, is

    resolving disputed factual issues and is doing so for the very limited purpose of determining

    whether the prerequisites to class certification have been satisfied.

             The more significant problem with the Kaplan report is its probative value: Professor

    Kaplan’s theory of geographic probabilities does not offer an objectively reliable and

    administratively feasible method for determining class membership. After synthesizing historical

    data on the growth and presence of the AUC, Kaplan notes “the great overlap between the sites of

    bellwether victim killings and paramilitary active presence” as well as “paramilitary commander


    13
       In support of the self-identifying affidavit approach, Plaintiffs urge reliance on the relaxed ascertainability analysis
    used in Hilao v. Estate of Marcos, 103 F.3d 767 (9th Cir. 1996), permitting use of self-identifying affidavits to
    determine class membership in a war crime case. Plaintiffs recognize an unpublished panel decision from the Eleventh
    Circuit following a different path, adopting a strict ascertainability requirement and holding that ascertainability
    cannot be met through self-identification, by affidavit, without first establishing that self-identification is
    administratively feasible and not otherwise problematic. Karhu v. Vital Pharmaceuticals, Inc., 621 Fed. Appx. 945
    (11th Cir. 2015) (unpub), However, Plaintiffs argue Karhu is not binding precedent and urge this Court to embrace the
    relaxed ascertainability approach followed in the Ninth Circuit. This Court declines the invitation to follow this route,
    finding the Karhu approach in better keeping with this Court’s obligation to conduct a “rigorous analysis” of Rule
    23’s implied and explicit pre-requisites for certification of a class.


                                                               15
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 16 of 23



    testimonies” indicating “that they operated in the same areas and municipalities where the

    bellwether victims were victimized.” In other words, he infers a causal link based on geographical

    proximity to AUC activity. He does not tie any specific victims to an AUC bloc or operative, for

    example, through testimony of involved parties or official government or judicial records; and

    without such external indicia of reliability for identification of victims, he does not offer a reliable,

    administratively feasible method for identifying putative class members. Notably, the idea that the

    presence of “signature” AUC moves could knit up any uncertainty attending a simple geographic

    proximity would be of limited, if no use, for ascertaining an AUC link for the estimated thousands

    of victims whose bodies were dumped in mass graves, yet to even be exhumed.

            Thus, the optimistic argument that prospective class members could be counted on to self-

    identify by reporting the geographic area of the loss and circumstances attending the disappearance

    or death of their loved ones (matching these up to “signature” AUC methodologies) vastly

    oversimplifies the issue and could not reasonably be expected to produce reliable results on class

    membership. Reliance on a “self-identifying” affidavit using these parameters, without further

    indicia of reliability, would deprive Defendants of their ability to challenge class membership and

    implicate serious due process concerns. On the other hand, allowing Defendants to challenge each

    self-identifying affidavit would run the risk of creating a series of mini-trials in order to locate and

    vet class members, generating a massive administrative burden which would negate any efficiency

    gains that the Rule 23 mechanism might otherwise achieve. Plaintiffs thus do not advance a

    workable, objective model for identification of class members via “self-identification.”

         Plaintiffs additional proposal for reliance on government records generated in the Colombian

    Justice and Peace processes fares no better. Even if the proposed class were redefined to coincide

    more narrowly with the limited pool of citizens who have registered with the Colombian



                                                       16
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 17 of 23



    government under this program as AUC victims, Plaintiffs do not show that these reparation and

    reconciliation processes offer a reliable, administratively feasible way of determining AUC

    involvement in a specific injury or death, where they do not explain who made the findings in

    these government files, how they made the findings, whether the reporter was under a legal duty

    to make the findings, whether the findings represent the culmination of an official investigation

    into the loss, or whether the investigation is ongoing (as seemingly is the case for the proposed

    class representatives). Without further evidence on the objectives, investigatory mechanisms and

    reliability of the methodologies employed in the Justice and Peace processes, Plaintiffs do not

    advance an objectively reliable and administratively feasible method for ascertaining class

    membership via reference to Justice and Peace records. See generally Karhu v Vital Pharm., Inc.,

    621 Fed. Appx 945, 947 (11th Cir. 2015) (unpub).

         Because the ascertainably requirement is not met, Plaintiffs’ motion for class certification is

    denied on this threshold and independent basis. Assuming arguendo, that Plaintiffs’ proposed

    class definition is adequate, or could be redefined in some way to satisfy ascertainability, the Court

    shall proceed to examine the adequacy of Plaintiff’s showing on other Rule 23 pre-requisites for

    certification of a predominance class.

                                        D. RULE 23(a) FACTORS

                                                1. Numerosity

         Defendants contend that the proposed class does not satisfy the numerosity requirement

     because Plaintiffs do not demonstrate the “impracticability” of joinder all class members. The

     Court agrees.

          Plaintiffs estimate that there are thousands of putative class members victimized by the AUC

     in the Uraba and Magdalena regions of Colombia who would benefit from the efficiencies of the



                                                     17
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 18 of 23



     class action mechanism, but do not show why it is impractical for them to proceed as individual

     claimants, as the thousands of other individual claimants already subsumed in the member cases

     to the MDL proceeding have done over the last ten years of its litigation. Through a mutually

     agreed-upon process, those claimants have structured a bellwether trial selection paradigm, under

     which 96 representative individual claimants have been identified within the 12 designated

     bellwether cases now approaching trials scheduled in October 2019 and February 2020.

            Plaintiffs do not persuasively show why it was impractical for the putative class members

     to have joined in those proceedings at an earlier time, where they may have enjoyed the same

     litigation efficiencies achieved via bellwether trial procedures now well under way. The size of

     the putative class is not determinative on the numerosity issue, O’Neil v. Appel, 165 F.R.D. 479

     (W.D. Mich. 1996), rather, the central question is whether joinder would be impractical. Plaintiffs

     do not make that showing here, and hence do not satisfy numerosity requirement.

                                               2. Predominance.

             Rule 23(b)(3) burdens Plaintiffs with demonstrating that “questions of law or fact

    common to class members predominate over any questions affecting only individual members,

    and that a class action is superior to other available methods for fairly land efficiently adjudicating

    the controversy.” Plaintiffs contend that this requirement is met because one set of operative facts

    will determine Defendants’ liability for making payments to the AUC as well as the AUC’s status

    as a foreign terrorist organization.

            Assuming the veracity of Plaintiff’s allegations, Defendants’ conduct would be actionable

    under the claims remaining for resolution in this litigation, as this Court has already determined.

    However, one set of operative facts regarding Defendants’ alleged financial and other support of

    the AUC would not establish liability as to each individual class claimant. It is not necessarily the



                                                      18
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 19 of 23



    case that every person that was tortured, killed or went missing in the Uraba and Magdalena

    regions during the time frame in question suffered injury at the hands of the AUC. Instead, a

    primary issue in each case will be whether the AUC was involved in each crime, and if so, whether

    a sufficiently significant financial tie existed between the AUC operative and Defendant Chiquita

    to satisfy proximate cause requirements. This inquiry is necessary and case specific as to each

    potential victim.

    .    In cases where the determination of either liability or damages requires a case-by-case inquiry

    for each prospective plaintiff, courts generally consider the predominance and superiority

    requirements of Rule 23(b)(3) unsatisfied. Klay v. Humana, Inc., 382 F.3d 1241, 1276 (11th Cir.

    2004) (common questions of pattern and practice of criminal activity predominated on federal

    RICO claims, but case specific inquiry required for state law claims preluded certification of class).

    In employment discrimination cases, for example, where a general policy or practice of

    discrimination may be alleged, “predominance” may not be shown because proof concerning the

    existence of a general policy of discrimination does not establish discrimination as to any

    individual plaintiffs. See g. Rutstein v. Avis Rent-A-Car Systems, Inc., 211 F.3d 1228 (11th Cir.

    2000) (policy or practice of discrimination motion may be relevant in given case, but does not

    show intentional discrimination against every member of putative lass”). See also Jackson v.

    Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir. 1997) (plaintiffs alleging racial

    discrimination failed to show “predominance” because proof concerning existence of general

    policy of racial discrimination did not establish discrimination as to any individual plaintiff) .

         So too, in this case, proof that Chiquita and any one or more of the named Individual

    Defendants engaged in the misconduct alleged will be relevant in each case, but it cannot establish

    liability as to any individual plaintiff without proof that they were injured by an AUC bloc or AUC



                                                     19
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 20 of 23



    operative that had some financial connection to the Defendant Chiquita.                 A case-by-case

    determination of causation will necessarily be required in all cases, as well as a case-by-case

    determination of damages. Where, as here, the addition of more plaintiffs will require significant

    amounts of new evidence bearing on these individual issues, this lends to the conclusion that

    individual, and not common, issues will predominate in this case.

             Plaintiffs do not describe how they would confront their burden of showing causation in a

    class action trial, and this is no small obstacle where they propose a class defined by a multiplicity

    of events spanning a nine-year period of time and two large geographic regions. No one set of

    operative facts will establish liability where the identity of the principal perpetrator of each

    underlying attack in dispute. The judicial efficiencies contemplated by Rule 23 would not be

    furthered by class certification under these circumstances where individual issues will clearly

    predominate. Since Plaintiffs do not meet their burden of showing that common questions of law

    or fact will predominate over individual ones, the motion for class certification is denied, Kpadeh

    v. Emmanuel, 261 F.R D. 687 (S.D. Fla. 2009), and it is unnecessary to address the remainder of

    the Defendants’ Rule 23 challenges to the Plaintiffs’ motion for certification of a predominance

    class.

                               E. Rule 23(c)(4) ISSUE CLASS CERTIFICATION

              Failing certification of a predominance class, Plaintiffs alternatively request that an “issues

    class” be certified under Rule 23(c)(4) to address a limited set of operative liability issues.

    Defendants contend a Rule 23(c)(4) certification is not available where a predominance class is

    not met under Rule 23(b), because to allow otherwise would entirely eliminate the Rule 23(b)(3)

    predominance requirement and result in automatic certification in every case in which any




                                                        20
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 21 of 23



    common issues exists. Defendants also contend that certification of such a class could violate the

    parties’ Seventh Amendment jury-trial rights [DE 2323 p. 26].

            Although a more permissive approach to Rule 23(c)(4) certification has been recognized,

    see Martin v. Behr Dayton Thermal Products LLC, 896 F.3d 405, 414 (6th Cir. 2018) (noting

    disagreement on how Rule 23(b)(3) requirements interact with Rule 23(c)(4)); Naparala v. Pella

    Corp., 2016 WL 3125473 *13, 14 (D.S.C. 2016) and cases cited infra, on the theory it better

    serves the purposes of Rule 23 by providing courts with greater flexibility in managing potential

    class actions, the Court does not need to make an express ruling on this issue because it finds the

    prevalence of individual issues in this case such that a limited class certification, of the nature

    proposed (covering the mechanics of Chiquita’s alleged financial transactions with the AUC),

    would do very little to increase the efficiency of the litigation. For this reason, Plaintiffs cannot

    establish the superiority requirement of a Rule 23(c)(4) certification. The class mechanism does

    not offer a superior method of adjudication, given this limited subset of predicate facts tendered

    for common issue certification. Therefore, the Rule 23(c)(4) request for certification is denied.

    Naparala v. Pella Corp., 2016 WL 3125473 (D. S.C. 2016).

                                              V.     CONCLUSION

         Plaintiffs have failed to demonstrate the ascertainability of the proposed class. Plaintiffs have

    also failed to carry their burden of demonstrating that common questions of law or fact predominate

    over individual ones. Finally, Plaintiffs fail to establish that the class action mechanism is a




                                                     21
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 22 of 23



    superior method of adjudication and hence fail to establish a premise for certification of a common

    issues class under Rule 23(c)(4).

       It is accordingly ORDERED AND ADJUDGED:

       1. The New Jersey Plaintiffs’ motion to certify a predominance class against Defendants

           under Rule 23 (b) (3) [DE 2290] is DENIED.

       2. The New Jersey Plaintiffs’ alternative motion to certify an “issues” class under Rule 23 (c)

           (4) [DE 2290] is DENIED.

       3. The New Jersey Plaintiffs’ attempted reservation of a right to file a consecutive motion for

           certification of a limited fund class at some future point in time is STRICKEN. No further

           motions for class certification shall be entertained.

       4. The above-styled cases will proceed on behalf of the individually-named plaintiffs.

       5. The Clerk of Court is directed to file a copy of this order in Case No. 08-MD-1916 and this

           Order shall apply to each member case in this MDL litigation previously transferred to,

           removed to or filed in this district, including all member cases consolidated in this

           proceeding through this date.

       6. In any cases subsequently filed in this district, or subsequently removed or transferred to

           this Court, a copy of the most recent Global Scheduling Order governing “ATS” cases will




                                                     22
Case 0:08-md-01916-KAM Document 2471 Entered on FLSD Docket 05/31/2019 Page 23 of 23



            be provided by the Clerk to counsel appearing in each new action upon removal or transfer.

            It shall thereafter be the responsibilities of the parties to review and abide by all scheduling

            orders previously entered by the court.



       DONE AND ORDERED in Chambers at West Palm Beach, Florida this 30th day of May

    2019.




                                                                   KENNETH A. MARRA
                                                                   United States District Judge



    cc. all counsel




                                                      23
